Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: 
Independent claim 4 recites a wavelength conversion sheet comprising a phosphor layer including a curable resin and a phosphor, and a barrier film laminated on at least one surface of the phosphor layer, wherein the barrier film comprises, on an outermost surface facing the phosphor layer, a primer layer formed by curing a primer composition containing a silane coupling agent having a reactive functional group capable of reacting with the curable resin, other than an alkoxysilane group and a silanol group, and assuming that a thickness of the primer layer is D, a total content of the reactive functional group and the reactive functional group that has reacted with the curable resin per 1 m? x D of the primer layer is 1.5 x 10° mol or higher and 3.5 x 10° mol or lower, wherein the curable resin comprises a thiol resin, and the reactive functional group comprises at least one selected from the group consisting of an epoxy group, a mercapto group, a vinyl group, and a methacrylic group.

Independent claim 9 recites a wavelength conversion sheet comprising a phosphor layer including a curable resin and a phosphor, and a barrier film laminated on at least one surface of the phosphor layer, wherein the barrier film comprises, on an outermost surface facing the phosphor layer, a primer layer formed by curing a primer composition containing a silane coupling agent having a reactive functional group capable of reacting with the curable resin, other than an alkoxysilane group and a silanol group, and assuming that a thickness of the primer layer is D, a total content of the reactive functional group and the reactive functional group that has reacted with the curable resin per 1 m? x D of the primer layer is 1.5 x 10° mol or higher and 3.5 x 10° mol or lower, wherein the curable resin comprises an acrylic resin, and the reactive functional group comprises at least one selected from the group consisting of a vinyl group, an acrylic group, a methacrylic group, and a mercapto group.

Independent claim 11 recites a wavelength conversion sheet comprising a phosphor layer including a curable resin and a phosphor, and a barrier film laminated on at least one surface of the phosphor layer, wherein the barrier film comprises, on an 

The prior art fails to teach or render obvious a wavelength conversion sheet comprising a phosphor layer including a curable resin and a phosphor, and a barrier film laminated on at least one surface of the phosphor layer, wherein the barrier film comprises, on an outermost surface facing the phosphor layer, a primer layer formed by curing a primer composition containing a silane coupling agent having a reactive functional group capable of reacting with the curable resin, such that the curable resin comprises an epoxy resin, an acrylic resin, or a thiol resin and the reactive functional group comprises at least one selected from the group consisting of an epoxy group, an amino group, and a mercapto group.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEEBA AHMED/Primary Examiner, Art Unit 1787